DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, 15-17, and 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 5448227 to Orban et al.
Regarding claim 1, Orban discloses a downhole motor 14 for directional drilling, comprising: 
a driveshaft assembly including a driveshaft housing 32 and a driveshaft 30 rotatably disposed within the driveshaft housing (fig. 3A); 
a bearing assembly including a bearing housing 24 and a bearing mandrel 39 rotatably disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a drill bit 13 (figs. 3B-3C);
a bend adjustment assembly 16 configured to adjust a bend setting of the downhole motor (fig. 1; col. 7, lines 8-10); and 
an electronics package 22 operatively coupled to the driveshaft assembly, wherein the electronics package is configured to receive data from sensors of the downhole motor (figs. 1-3B; col. 8, lines 31-61).
claim 6, the downhole motor of claim 1, wherein the sensors of the downhole motor comprise at least one of pressure, position, and rotational position sensors (col. 5, lines 15-20; col. 8, lines 1-20; col. 8, lines 31-39, wherein directional parameters and rpm relate to position/rotational position).
Regarding claim 7, the downhole motor of claim 1, wherein the electronics package comprises an electromagnetic short hop transmitter T configured to communicate with an electromagnetic short hop receiver R disposed in a measurement-while-drilling (MWD) tool 17/18 operatively coupled to the downhole motor (fig. 2; col. 8, lines 31-57).
Regarding claim 8, the downhole motor of claim 1, wherein the electronics package is disposed in a receptacle 68, 69, or 70 formed within a driveshaft adapter 40 operatively coupled to the driveshaft (figs. 3A-3B; col. 9, lines 48-55).
Regarding claim 9, the downhole motor of claim 1, wherein the bearing mandrel is configured to axially oscillate in the bearing housing (vibrations coming from the drill bit), and wherein the electronics package is configured to measure at least a frequency of the oscillations (col. 14, line 41 thru col. 15, line 15; col. 20, lines 11-34).
Regarding claim 10, Orban discloses a downhole motor 14 for directional drilling, comprising: 
a driveshaft assembly including a driveshaft housing 32 and a driveshaft 30 rotatably disposed within the driveshaft housing, wherein the driveshaft is configured to pivotably couple with a rotor 14’ of a power section of the downhole motor (figs. 1 and 3A; col. 6, lines 51-64); 
a bearing assembly including a bearing housing 24 and a bearing mandrel 39 rotatably disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a drill bit 13 (figs. 3B-3C);
22 operatively coupled to the driveshaft assembly, wherein the electronics package comprises a sensor package (figs. 1-3B; col. 8, lines 31-61).
Regarding claim 11, the downhole motor of claim 10, wherein the electronics package is disposed in a receptacle 68, 69, or 70 formed within a driveshaft adapter 40 operatively coupled to the driveshaft (figs. 3A-3B; col. 9, lines 48-55).
Regarding claim 12, the downhole motor of claim 11, wherein the sensor package comprises a pressure sensor configured to measure a pressure of a fluid flowing through the driveshaft housing (col. 5, lines 15-20; col. 8, lines 1-20).
Regarding claim 13, the downhole motor of claim 10, wherein the electronics package comprises an electromagnetic communication link (fig. 2; col. 8, lines 31-57).
Regarding claim 15, the downhole motor of claim 10, wherein the electronics package comprises a memory configured to log measurements taken by the sensor package (col. 17, lines 46-68).
Regarding claim 16, the downhole motor of claim 10, further comprising a bend adjustment assembly 16 configured to adjust a bend setting of the downhole motor (fig. 1; col. 7, lines 8-10).
Regarding claim 17, Orban discloses a downhole motor 14 for directional drilling, comprising: 
a driveshaft assembly including a driveshaft housing 32 and a driveshaft 30 rotatably disposed within the driveshaft housing (fig. 3A); 
a bearing assembly including a bearing housing 24 and a bearing mandrel 39 rotatably disposed within the bearing housing, wherein the bearing mandrel is configured to couple with a drill bit 13 (figs. 3B-3C);
16 including a first position that provides a first deflection angle C between a longitudinal axis of the driveshaft housing and a longitudinal axis of the bearing mandrel, and a second position that provides a second deflection angle C’ between the longitudinal axis of the driveshaft housing and the longitudinal axis of the bearing mandrel that is different from the first deflection angle (fig. 1); and 
an electronics package 22 configured to control the actuation of the bend adjustment assembly between the first position and the second position (figs. 1-3B; col. 20, lines 11-36; col. 21, lines 4-43 and 59-65).
Regarding claim 20, the downhole motor of claim 17, wherein the electronics package comprises a sensor package to sense at least one of pressure, position, and rotational position sensors (col. 5, lines 15-20; col. 8, lines 1-20; col. 8, lines 31-39, wherein directional parameters and rpm relate to position/rotational position).
Regarding claim 21, the downhole motor of claim 17, wherein the electronics package comprises an electromagnetic short hop transmitter T configured to communicate with an electromagnetic short hop receiver R disposed in a measurement-while-drilling (MWD) tool 17/18 operatively coupled to the downhole motor (fig. 2; col. 8, lines 31-57).
Regarding claim 22, the downhole motor of claim 17, wherein the electronics package comprises at least a downhole data logger puck/cartridge 29 (col. 8, lines 10-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban et al in view of US 20180023347 to Bleeker.
Regarding claims 2 and 18, Orban teaches the bend adjustment assembly of claims 1 and 17 above.  However, it is not specifically taught that there is a lock piston with an unlocked position and a locked position to lock the bend setting.
Bleeker teaches a bend adjustment assembly similar to that of Orban, wherein it is further taught that there is a lock piston 328 with an unlocked position (at least when travelling between positions in the lock cam channel 346) and a locked position to lock the bend setting (fig. 9C; paragraph 0068).  It would have been obvious to one of ordinary skill in the art, having the teachings of Orban and Bleeker before him prior to the effective filing date of the claimed invention, to modify the bend adjustment assembly taught by Orban to include the lock piston of Bleeker, in order to obtain the predictable result of being able to lock the assembly in a desired directional position (paragraph 0093 of Bleeker).
Regarding claims 3 and 19, the downhole motor of claims 2 and 18, further comprising a hydraulic pump configured to actuate the lock piston into the unlocked position to unlock the fluid is pumped, which must be with a pump, down the string to provide fluid pressure to change the bend settings – see paragraphs 0068 and 0074).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orban et al in view of US 20180128098 to Jones et al.
Orban teaches the electronics package of claim 10 above, wherein the package comprises an accelerometer 74-76 configured to measure at least inclination of the driveshaft assembly, but does not specifically teach that it also comprises a magnetometer (col. 9, lines 61-65; col. 15, lines 7-11).
Jones teaches an electronics package 111 similar to that of Orban, wherein there is a magnetometer and/or accelerometer 137 in the package (fig. 4; paragraph 0026; claim 19 states that there is a combination of at least a magnetometer and accelerometer).  It would have been obvious to one of ordinary skill in the art, having the teachings of Orban and Jones before him prior to the effective filing date of the claimed invention, to modify the electronics package taught by Orban to include the magnetometer of Jones, in order to obtain the predictable result of gathering more useful data to sue in conjunction with the data from the accelerometer.
Allowable Subject Matter
Claims 23-26 are allowed.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676